Citation Nr: 1601305	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement a disability rating in excess of 20 percent for the residuals of a fractured right ankle previously rated as a chronic strain of the right ankle.

2.  Entitlement to a disability rating in excess of 20 percent for a right foot disability to include a fractured right fifth metatarsal.

3.  Entitlement to total disability due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
This matter was remanded back to the RO for further development in June 2015.  After further developing the record in compliance with the Board's remand instructions, the case was recertified back to the Board for disposition.


FINDINGS OF FACT

1.  The Veteran's right ankle is not ankylosed.

2.  The Veteran does not have loss of use of his right foot.
 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the residuals of a fractured right ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2015).

2.  The criteria for entitlement to a rating in excess of 20 percent for a right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5165, 5276-5284 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

As previously noted, this matter was remanded back to the RO by the Board in June 2015 to review recently submitted medical records and to provide a VA examination.  Since the June 2015 remand, the RO has conducted two additional VA examinations, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and provided sufficient information to fairly rate the Veteran's disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Right Ankle 

The Veteran's right ankle disability is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5271 based on a finding of marked limitation of motion.  20 percent is the highest schedular rating under this Diagnostic Code, and further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The only schedular rating for the ankle that might permit a schedular rating in excess of 20 percent is Diagnostic Code 5270 for ankylosis of the ankle. 

Under Diagnostic Code 5270, a disability rating of 30 or 40 percent may be assigned if there is ankylosis of the ankle depending on the degree of plantar flexion or dorsiflexion and the presence of abduction, adduction, inversion, or eversion deformity.  The Board finds this this criteria is not met, because the VA examinations of the Veteran's ankle in May 2011, April 2012, and October 2015 all indicated that the Veteran's right ankle did not have ankylosis.  The Veteran has not disagreed with this assertion.

Accordingly, the Board finds that the weight of the evidence simply fails to demonstrate that the Veteran is entitled to a schedular rating in excess of 20 percent for his right ankle disability, and his claim is denied.
 
Right Foot Disability

The Veteran's right foot disability is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5284 based on a finding of a moderately severe foot disability.

Under Diagnostic Code 5284, a disability rating of 20 percent is assigned when the foot injury manifests moderately severe symptoms, and a disability rating of 30 percent is assigned when the foot injury manifests severe symptoms.  Additionally, a 40 percent disability rating is assigned when there is actual loss of the use of the foot.  38 C.F.R. § 4.73, Diagnostic Code 5284.  

The Board notes that words such as moderate, moderately severe, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
The Veteran contends that a higher rating is warranted.  However, the Veteran is currently in receipt of a 40 percent combined evaluation for right ankle and right foot disabilities.  In this regard, it is important for the Veteran to understand that the "amputation rule" states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 40 percent disability rating is assigned if there is amputation of the leg at a lower level than the knee, but which would permit the use of a prosthesis.  38 C.F.R. § 4.71a , DC 5165.  Thus, the Veteran's combined service-connected disability ratings for his right ankle and foot cannot exceed the 40 percent evaluation.  Given that the two lower extremity disabilities effectively combine to 40 percent (20 + 20 combines to 36 percent which is then rounded to 40) (the Veteran has in fact been assigned a 40 percent rating for the entirety of the period on appeal).  Thus, considering the amputation rule, a 40 percent disability rating is the maximum assignable disability rating for the service-connected right lower extremity disabilities.  

The only exception to this would be if the evidence showed loss of use of the right foot so as to bring into play the application of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 3.350(a).  However, loss of use of the foot has not been alleged or shown by the evidence of record.  The Veteran has described his foot problems as severe, but has not alleged the loss of use of his foot.  The Veteran has suggested that he experiences pain and an inability to wear dress shoes, but he has been able to walk throughout the course of his appeal without suggestion that he has loss of use of his right foot.  

For SMC purposes, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63.

In this case, loss of use has not been found.  For example, at the most recent VA examination in 2015, the examiner specifically opined that the functioning of the Veteran's right lower extremity was not so diminished that amputation with prosthesis would equally serve the Veteran.  As such, loss of use is not shown.
 
Given the application to the amputation rule, the assignment of a higher rating for either of the Veteran's service connected right lower extremity disabilities would not result in the assignment of a higher combined rating.

Regarding an extraschedular rating, just like a higher schedular rating, an extraschedular rating would also be inapplicable in this case, as it would mandate the assignment of a rating in excess of what would be assigned for someone whose lower leg was amputated.  38 C.F.R. § 4.68 explicitly states that the combined rating shall not exceed the amount for amputation of a limb at the level of the disability; it does not state that the combined schedular rating should not exceed the amount for amputation of a limb at the level of the disability.  As such, the language is clear that once the amputation rating threshold is reached, no higher rating, whether schedular or extraschedular, may be assigned.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, it is acknowledged that the Veteran has experienced impairment with work as a result of his service connected disabilities, but he has not alleged that he is unemployable on account of either or both of his lower extremity disabilities.  As such, both Rice, and Johnson v. McDonald, 762 F.3d 1362 (2014) are inapplicable. 

As discussed, the Veteran's claim for a higher disability rating is denied.


ORDER

A disability rating in excess of 20 percent for the residuals of a fractured right ankle is denied.

A disability rating in excess of 20 for a right foot disability is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


